DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The recitation in page 22 paragraph [0076] lines 6-7 “convolution block 602e, Leaky ReLU block 603d, transposed convolution block 604b, convolution block 602f, Leaky ReLU block 603f” is changed to “convolution block 602e, Leaky ReLU block 603e, transposed convolution block 604b, convolution block 602f, Leaky ReLU block 603f” (emphasis added) (see figure 6)
The recitation in page 23 paragraph [0079] line 1 “Transposed convolution blocks 604a-602c” is changed to “Transposed convolution blocks 604a-604c” (emphasis added) (see figure 6)
Drawings
The drawings filed on 08/28/2020 are accepted by the Examiner.
Specification
The disclosure filed on 08/28/2020, including the present Examiner’s amendment, is are accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, compressing with a compression neural network an image into a compressed representation and performing with a processing neural network, a machine learning task on the compressed representation to generate a learning result, where the compression neural network and the processing neural network are jointly trained, as the applicant has claimed.

    PNG
    media_image1.png
    293
    795
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bourdev (US 20180174047 A1) discloses data compression for machine learning tasks.
Chong (US 20190373264 A1) discloses bandwidth compression for neural network systems.
Menick (US 20210004677 A1) discloses data compression using jointly trained encoder, decoder, and prior neural networks.
Jiang (US 20210201157 A1) discloses neural network model compression with quantizability regularization.
Golinski (US 20210281867 A1) discloses video compression using recurrent-based machine learning systems.
Phan (US 20200293876 A1) discloses compression of deep neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636